Ryland, Judge.
This case was commenced before a justice of the peace, taken afterwards to the Circuit Court, and in the Circuit Court it was submitted to the court for trial, without a jury. The court found for the defendant. A new trial was moved for and overruled, and the case brought here by writ of error.
From the record, it appears that the court was not called upon to declare the law on any point in the case, by either party. No objection raised to any evidence — no declaration as to the law asked of the court. Upon the evidence, the court found for the defendant, and nothing appears upon the record which would warrant the interference 'of this court. (See Sickles et al., v. Patterson, 18 Mo. Rep. 479. Haase v. Stevens, id. 476. Soutier v. Kellerman, id. 509.)
The judgment is affirmed ;
Judge Scott concurring.